

Exhibit 10.2

 
EMPLOYMENT AGREEMENT


This Agreement by and between Keryx Biopharmaceuticals, Inc. ("Keryx"), a
Delaware corporation having an address at 750 Lexington Avenue, New York, New
York 10022, and Beth F. Levine, an individual residing at 40 Dalmeny Road,
Briarcliff Manor, NY 10510 (“Levine”).


WITNESSETH:


WHEREAS, the Corporation desires to employ Levine and Levine desires to be
employed by the Corporation as Senior Vice President, General Counsel, Chief
Compliance Officer and Secretary of Keryx, all pursuant to the terms and
conditions hereinafter set forth;


NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:



1.
EMPLOYMENT DUTIES



Keryx hereby engages and employs Levine, and Levine accepts engagement and
employment, as Senior Vice President, General Counsel, Chief Compliance Officer
and Secretary of Keryx, to direct, supervise and have responsibilities for the
legal, compliance and human resource matters of Keryx and for any other
appropriate areas and tasks which may be assigned to her including, without
limitation those associated with her role as corporate secretary. Levine will
devote her entire business time, energy, abilities and experience to the
performance of her duties, effectively and in good faith. Further, during the
Term, Levine shall not render services as an employee, consultant or otherwise,
whether or not during regular business hours, for pay to any other party other
than the Corporation without the written permission of the Chief Executive
Officer. Levine acknowledges and agrees that the performance by Levine of her
duties hereunder may require significant domestic and international travel by
Levine.
 

2.
TERM



This Agreement shall commence on April 18, 2007 (the “Effective Date”) and shall
continue unless sooner terminated as hereinafter provided in Paragraph 8 (the
“Term”).
 

3.
COMPENSATION



(a) As compensation for the performance of her duties on behalf of Keryx, Levine
shall be compensated as follows:


(i) Base Salary and Annual Increases. Levine shall receive an annual gross base
salary of three hundred thousand dollars ($300,000) per year (the “Base Salary”)
payable in accordance with the Corporation’s payroll policies and subject to
standard payroll deductions and withholdings; provided that Levine’s Base Salary
may be increased annually in accordance with corporate policy.
 
(ii) Bonus. Levine shall be eligible to earn an annual performance bonus of up
to 50% of the Base Salary (the “Annual Cash Incentive Pay” or “ACIP”) based on
annual target performance objectives to be agreed upon by the Corporation’s
Chief Executive Officer (the “CEO”), and Levine not later than the end of the
first quarter of the fiscal year for which the ACIP shall be applicable, except
for the annual target performance objectives in the first year of this
agreement, which shall be agreed upon on or before May 30. The primary
performance measures for Levine shall be the Corporate goals and objectives
approved by the Compensation Committee at the beginning of each fiscal year.
Each year, the CEO will evaluate the performance of Levine and recommend to the
Compensation Committee a personal evaluation measure which may decrease the ACIP
or increase by the way of a special performance bonus recommendation. ACIP and
bonuses are paid in accordance with the Corporations bonus policy (typically in
March of the year following the year in which the bonus is earned) and Levine
must be an employee of the Corporation when the bonus is paid to be entitled to
receive a bonus. In 2007, Levine will be eligible for up to the full potential
bonus.



--------------------------------------------------------------------------------


(iii) Options. Pursuant to the General Counsel Incentive Plan (the “GC Plan”),
Levine shall receive options (the “Options”) to purchase shares of common stock
of the Corporation as outlined on Exhibit B. From time to time, at the
discretion of the Board of Directors, Levine may be eligible for additional
stock option grants, including, without limitation, on annual basis Levine shall
be eligible for additional stock option grants of up to 25% of Levine’s initial
Options as set forth in Exhibit B based on the achievement of annual target
performance objectives as set forth in 3(a)(ii) above.  Notwithstanding anything
to the contrary, the Options described in Exhibit B will all accelerate and vest
upon your termination without Cause, your resignation for a Good Reason or in
the event of a Change in Control (as those terms are defined herein and in
Exhibit A). Additionally, regardless of such termination, your stock Options
shall remain exercisable until the earlier of: (i) 2 years following such
termination and (ii) for the full term of such Options. Such vesting and
extension of exercisability provisions shall be conditioned on the execution by
Levine of a waiver and release of claims substantially in the form set forth in
Attachment B, attached hereto.


(iv) Restricted Stock. Levine shall receive 15,000 restricted shares (the
“Restricted Shares”) of common stock of the Corporation granted under, and
pursuant to the terms and conditions of, the Company’s 2004 Long-Term Incentive
Plan. The Restricted Shares shall vest one-third (1/3) on the second
anniversary, one-third (1/3) on the third anniversary and one -third (1/3) on
the fourth anniversary of the Effective Date, assuming Levine is an employee on
such date. Notwithstanding anything to the contrary, the Restricted Shares will
all accelerate and vest upon your termination without Cause, your resignation
for a Good Reason or in the event of a Change in Control (as those terms are
defined herein and in Exhibit A). Such vesting provisions shall be conditioned
on the execution by Levine of a waiver and release of claims substantially in
the form set forth in Attachment B, attached hereto.




(b) Expenses. Keryx shall reimburse Levine for all normal, usual and necessary
expenses incurred by Levine in furtherance of the business and affairs of Keryx,
including travel and entertainment and professional fees associated with your
maintaining your legal credentials (e.g. registration fees, bar association fees
and CLE costs), against receipt by Keryx of appropriate vouchers or other proof
of Levine's expenditures and otherwise in accordance with such Expense
Reimbursement Policy as may from time to time be adopted by the Board of
Directors of Keryx.


(c) Annual Leave and Holidays. Levine shall be entitled to twenty (20) business
days of leave per calendar year. Any leave not taken in a particular calendar
year will be forfeited and not carried forward into the next calendar year. In
addition, Levine shall be entitled to those holidays set forth, from time to
time, by the Company.


2

--------------------------------------------------------------------------------


(d) Employee Benefits.  During the Term of her employment, Levine shall be
entitled to participate in all employee and fringe benefit plans and programs
generally offered to other members of the Corporation’s management who are
similarly situated, including, without limitation, any pension, profit sharing,
incentive, retirement, insurance, health and disability benefits and plans, to
the extent that Levine is eligible under and subject to the provisions of such
plans. The Corporation reserves its right to modify or terminate any of its
employee and fringe benefit plans and programs at any time.
 



4.
REPRESENTATIONS AND WARRANTIES BY LEVINE AND KERYX



(a) Levine hereby represents and warrants to Keryx as follows:


(i)  Neither the execution and delivery of this Agreement nor the performance by
Levine of her duties and other obligations hereunder violate any statute, law,
determination or award, or conflict with or constitute a default under (whether
immediately, upon the giving of notice or lapse of time or both) any prior
employment agreement, contract, or other instrument to which Levine is a party
or by which she is bound.


(ii) Levine has the full right, power and legal capacity to enter and deliver
this Agreement and to perform her duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Levine
enforceable against her in accordance with its terms. No approvals or consents
of any persons or entities are required for Levine to execute and deliver this
Agreement or perform her duties and other obligations hereunder.


(b) Keryx hereby represents and warrants to Levine as follows:


(i) Keryx is duly organized, validly existing and in good standing under the
laws of the State of Delaware, with all requisite corporate power and authority
to own its properties and conduct its business in the manner presently
conducted.


(ii) Keryx has the full power and authority to enter into this Agreement and to
incur and perform its obligations hereunder.


(iii) The execution, delivery and performance by Keryx of this Agreement does
not conflict with or result in a material breach or violation of or constitute a
material default under (whether immediately, or upon the giving of notice or
lapse of time or both) the certificate of incorporation or by-laws of Keryx, or
any agreement or instrument to which Keryx is a party or by which Keryx or any
of its properties may be bound or affected.



5.
CONFIDENTIAL INFORMATION



Levine agrees to sign and comply with the Corporation’s Proprietary Information
and Inventions Agreement, annexed hereto as Attachment A.



6.
NON-COMPETITION



(a) Levine understands and recognizes that her services to Keryx are special and
unique and agrees that, during the Term, and for a period of 12 months from the
date of termination of her employment hereunder, she shall not in any manner,
directly or indirectly, on behalf of herself or any person, firm, partnership,
joint venture, corporation or other business entity ("Person"), enter into or
engage in any business “Directly Competitive” with Keryx's business, either as
an individual for her own account, or as a partner, joint venturer, treasurer,
agent, consultant, salesperson, employee, officer, director or shareholder of a
Person operating or intending to operate within the area that Keryx is, at the
date of termination, conducting its business (the "Restricted Businesses")
without the prior written consent of Keryx; provided, however, that nothing
herein will preclude Levine from holding one percent (1%) or less of the stock
of any publicly traded corporation. For a business to be Directly Competitive,
it would have to be developing a drug in the same class and for the same
indication as the drugs under development at that the end of the Term. For
example, a company developing a GAG for Diabetic Nephropathy would be considered
Directly Competitive by this clause, however, a company developing a GAG for
another disease or developing a drug other than a GAG for Diabetic Nephropathy
would not be deemed Directly Competitive.


3

--------------------------------------------------------------------------------


(b) In the event that Levine breaches any provisions of this Section 6 or there
is a threatened breach, then, in addition to any other rights which Keryx may
have, Keryx shall be entitled, without the posting of a bond or other security,
to injunctive relief to enforce the restrictions contained herein. In the event
that an actual proceeding is brought in equity to enforce the provisions of this
Section 6, Levine shall not argue as a defense that there is an adequate remedy
at law nor shall Keryx be prevented from seeking any other remedies that may be
available.



7.
NON-SOLICITATION AND NON-INTERFERENCE



During the Term, and for 12 months thereafter, Levine shall not, directly or
indirectly, without the prior written consent of Keryx:


(a) solicit or induce any employee of Keryx or any subsidiary, parent, affiliate
or successor (“Affiliate”) of Keryx to leave the employ of Keryx or any
Affiliate or hire for any purpose any employee of Keryx or any Affiliate or any
employee who has left the employment of Keryx or any Affiliate within six months
of the termination of said employee's employment with Keryx; or


(b) interfere with or disrupt or attempt to disrupt Keryx's or its Affiliates’
business relationship with any of their partners, service providers, clients,
customers and/or suppliers.



8.
TERMINATION



(a)  Either party may terminate Levine’s employment with the Corporation any
time upon ninety (90) days’ notice, provided, however that if such termination
occurs without Cause or for Good Reason in the first twelve (12) months
following the Effective Date, the Corporation shall pay Levine her full salary
and reimbursement of the cost of COBRA to maintain health benefits (excluding
bonus) until the first anniversary of the Effective Date, as a lump-sum payment
within 30 days of such termination. The Corporation shall have the right, in its
sole discretion, to require Levine to continue working for the Corporation
during the notice period.


(b)  If Levine’s employment is terminated without Cause or Levine terminates for
Good Reason in anticipation of or within 12 months following a Qualified Change
in Control then Levine shall be entitled to a lump-sum payment equal to: (i) one
(1) year's Base Salary; plus (ii) any earned and unpaid bonus as of the date of
termination, payable within 30-days of such termination.
 
4

--------------------------------------------------------------------------------


(c)  Such payment, contained in 8(b), shall be conditioned on the execution by
Levine of a waiver and release of claims substantially in the form set forth in
Attachment B, attached hereto
 
(d) In the event Levine’s employment is terminated by her death or disability,
she shall be entitled to continue to receive her base salary for three (3)
months following her last day of actual employment by the Corporation. (For
purposes of this section, “disability” shall be deemed to have occurred if
Levine is unable, due to any physical or mental disease or condition, to perform
her normal duties of employment for 120 consecutive days or 180 days in any
twelve-month period.) In addition, the Board of Directors shall take the
necessary steps so that the period during which the Employee shall be permitted
to exercise such Options shall be extended to the earlier of: (A) two (2) years
from the effective date of her termination and (B) the expiration date of such
Options. Should the Employee’s employment be terminated as a result of her
death, the benefits granted herein, shall be granted instead to her lawful heir
or heirs. In either case (disability or death), extended exercise of the options
will only be granted if Levine or, in the case of her death, her legal
successor, together with her lawful heir or heirs, execute a waiver and release
of claims substantially in the form set forth in Attachment B hereto.


(e) “Cause.” Notwithstanding the foregoing, the Corporation may terminate Levine
immediately and without prior notice (for “Cause’) in the following
circumstances: (a) a material breach of Levine’s obligations and/or warranties
pursuant to Sections 4(a), 5, 6 and/or 7; (b) a material breach by Levine of any
other provision of this Agreement, which is not cured by Levine within fifteen
(15) days after receiving notice thereof from the Corporation containing a
description of the breach or breaches alleged to have occurred; (c) the habitual
neglect or gross failure by Levine to adequately perform the duties of her
position, unless cured within 15 days after receiving notice thereof; (d) any
act of moral turpitude or criminal action connected to her employment with the
Corporation or her place of employment; or (e) Levine’s repetitive refusal to
comply with or her violation of lawful instructions of the Chief Executive
Officer or the Board of Directors, unless cured within 15 days after receiving
notice thereof.


(f)  “Good Reason”. Notwithstanding the foregoing, Levine may resign for a “Good
Reason” within 90 days of the occurrence of one of the following circumstances
in the following circumstances: (A) a material diminution in her duties, or the
assignment to her of duties materially inconsistent with her authority,
responsibilities and reporting requirements as set forth in Section 1 of this
Agreement; or (B) a material breach by the Corporation of its obligations to you
under the terms of this Agreement. Anything hereinabove to the contrary
notwithstanding, in the event you elect to terminate your employment for Good
Reason, you agree to provide the Corporation with thirty (30) days prior written
notice of your intent to leave the Corporation and the alleged condition or
breach constituting Good Reason. In the event the Corporation cures such
condition or breach within thirty (30) days following receipt of such notice,
any such termination based on such alleged breach or condition shall not be
considered a termination by you for Good Reason.


(g) In the event that Levine’s employment has been terminated for Cause by the
Corporation or without Good Reason by Levine, then Levine shall not be entitled
to receive any of the benefits set forth in Section 8(a) above.



9.
INDEMNIFICATION



The Corporation shall take whatever steps are necessary to establish a policy of
indemnifying its officers, including, but not limited to Levine, for all actions
taken in good faith in pursuit of their duties and obligations to the
Corporation. Such steps shall include, but shall not necessarily be limited to,
the obtaining of an appropriate level of Directors and Officers Liability
coverage.


5

--------------------------------------------------------------------------------



10.
NOTICES



Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given when delivered personally against receipt
thereof; two (2) business days after being sent by Federal Express or similar
internationally recognized courier service; or seven (7) business days after
being mailed registered or certified mail, postage prepaid, return receipt
requested, to either party at the address set forth above, and to:


Beth Levine
40 Dalmeny Road
Briarcliff Manor, NY 10510


or to such other address as such party shall give by notice hereunder to the
other party.



11.
SEVERABILITY OF PROVISIONS

 
If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any other covenant or provision unless so expressed herein.



12.
ENTIRE AGREEMENT; MODIFICATION



This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.



13.
BINDING EFFECT



The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, Keryx, its successors and assigns, including in the
event of a change of control of Keryx by way of a merger, acquisition of, or a
majority investment in Keryx, and upon Levine and her legal representatives.
This Agreement constitutes a personal service agreement, and the performance of
Levine's obligations hereunder may not be transferred or assigned by Levine.



14.
NON-WAIVER



The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.


6

--------------------------------------------------------------------------------



15.
GOVERNING LAW



This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without regard to principles of
conflicts of law. Additionally, the prevailing party in any litigation shall be
entitled to an additional award of its attorney fees, cost and expenses.



16.
REMEDIES FOR BREACH



Levine understands and agrees that any breach of Sections 4(a) 5, 6 and/or 7 of
this Agreement by her could cause irreparable damage to Keryx and to the
Affiliates, and that monetary damages alone would not be adequate and, in the
event of such breach, Keryx shall have, in addition to any and all remedies of
law, the right to an injunction, specific performance or other equitable relief
to prevent or redress the violation of Keryx's rights under such Sections.



17.
HEADINGS



The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.



18.
LEGAL REPRESENTATION



The Corporation shall reimburse Levine up to $7,500 for legal costs associated
with the review and execution of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 

 
EMPLOYEE:

 
By: /s/ Beth F. Levine                    
Name: Beth F. Levine

 
KERYX BIOPHARMACEUTICALS, INC.
 


By: /s/ Michael S. Weiss                               
Name: Michael S. Weiss
Title: Chairman and Chief Executive Officer


 
7

--------------------------------------------------------------------------------


Exhibit A


Certain Definitions


A “Change in Control,” shall mean either: (i) a Merger (as defined below),
except for a transaction the principal purpose of which is to change the State
of incorporation, (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Corporation; or (iii) any other corporate
reorganization or business combination (including, but not limited to, a merger
in which the Corporation is the surviving entity) in which more than fifty
percent (50%) of the Corporation’s then outstanding voting stock is transferred
to different holders in a single transaction or a series of related
transactions.
 
A “Merger” shall mean a merger or consolidation of the Corporation with any
other corporation or entity, other than a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty (50%)
percent of the total voting power represented by the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation.
 
A “Qualified Change in Control” shall be a Change in Control which places a
value on the Corporation of in excess of $1.5 billion.
 
8

--------------------------------------------------------------------------------


 
Exhibit B
 


 
The Corporation will grant Levine options (the “Options”) to purchase a total of
150,000 shares of the common stock of the Corporation (the “Initial Grant”) at
an exercise price equal to the closing price of the Corporation’s Common Stock
on Nasdaq on the date the grant is approved by the Compensation Committee (the
“Exercise Price”), which options shall be exercisable, only after vesting, for a
period of ten (10) years from the date of issuance. Levine's Options will be
granted under the GC Plan (the "Plan") and will be subject to the terms and
conditions thereof, including any stock option agreement entered into by Levine
and the Corporation thereunder; provided, however, that if any provisions of
this Agreement are inconsistent with the terms and conditions of the Plan and
any such stock option agreement, the terms of this Agreement shall control. In
accordance with the Plan, should any change be made to the Common Stock by
reason of any stock split, stock dividend, extraordinary cash dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to (A) the total
number and/or class of securities subject to such options and (B) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement under such options. The Initial Grant shall vest as follows
(provided that Levine is employed as a service provider (as defined in the plan)
on the date of vesting):
 


 
 
Months of Employment
 
Number of Options Vested
12
37,500
15
9,375
18
9,375
21
9,375
24
9,375
27
9,375
30
9,375
33
9,375
36
9,375
39
9,375
42
9,375
45
9,375
48
9,375

 
9

--------------------------------------------------------------------------------


ATTACHMENT A


Proprietary Information and Inventions Agreement


In consideration of my employment or continued employment by Keryx
Biopharmaceuticals, Inc. (together with any subsidiary of Keryx
Biopharmaceuticals, Inc., the “Company”), and the compensation now and hereafter
paid to me, I hereby agree as follows:


1. Recognition of Company’s Rights; Nondisclosure. At all times during the term
of my employment and thereafter, I will hold in strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.


The term “Proprietary Information” shall mean trade secrets, confidential
knowledge, data or any other proprietary information of the Company. By way of
illustration but not limitation, “Proprietary Information” includes (a)
inventions, mask works, trade secrets, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (b) information regarding plans for research,
development, new products, regulatory matters, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and information regarding the skills and compensation
of other employees of the Company. “Proprietary Information” shall not include
anything which has become or shall become public except through my breach of
this agreement.


2. Third Party Information. I understand, in addition, that the Company has
received, and in the future will receive, from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (except in connection with my work for the Company),
unless expressly authorized by an officer of the Company in writing. “Third
Party Information” shall not include anything which has become or shall become
public except through my breach of this agreement.


3. Assignment of Inventions


3.1 Assignment


(a) I hereby assign to the Company all my right, title and interest in and to
any and all Inventions and all patent rights, copyrights, mask work rights,
trademarks, trade secret rights, all other rights throughout the world in
connection therewith, and the goodwill associated with all of the foregoing
(collectively, “Proprietary Rights”), whether or not patentable or registrable
under patent, copyright, trademark or similar statutes, made or conceived or
reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to, or
as directed by, the Company under this Paragraph 3 are hereinafter referred to
as “Company Inventions”. I agree, upon request, to execute, verify and deliver
assignments of the Proprietary Rights to the Company or its designee and I
hereby appoint the Company my attorney-in-fact with respect to the Proprietary
Rights for the purpose of effecting any or all of the Company’s rights to the
Proprietary Rights.


10

--------------------------------------------------------------------------------


3.1 Government. I also agree to assign to or as directed by the Company all my
right, title and interest in and to any and all Inventions, full title to which
is required to be assigned to the United States of America by a contract between
the Company and United States of America or any of its agencies.


3.2 Works for hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire”, as that term
is defined in the United States Copyright Act (17 U.S.C. Section 101).




4. Enforcement of Proprietary Rights. From time to time, I will assist the
Company in every proper way to obtain and enforce United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. My
obligation to assist the Company with respect to Proprietary Rights relating to
such Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time and expenses actually spent by
me at the Company’s request on such assistance.


I hereby waive and quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.


5. Obligation to Keep Company Informed. During the period of my employment, I
will promptly disclose all Inventions to the Company fully and in writing and
will hold such Inventions in trust for the sole right and benefit of the
Company. In addition, after termination of my employment, I will promptly
disclose all patent applications filed by me within a year after termination of
employment with regard to Inventions.


6. Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth in Exhibit A attached hereto a complete list of all Inventions (i) that I
have, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company, (ii) that I consider to be my
property or the property of third parties and (iii) that I wish to have excluded
from the scope of this Agreement. If disclosure of any such Invention on Exhibit
A would cause me to violate any prior confidentiality agreement, I understand
that I am not to list such Inventions in Exhibit A but am to inform the Company
that all such Inventions have not been listed for that reason.


7. No Improper Use of Materials. During my employment by the Company, I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.


8. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and my performance of my duties as an employee of the Company
do not and will not breach any agreement to keep in confidence information
acquired by me in confidence or in trust prior to my employment by the Company.
I have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict herewith.


11

--------------------------------------------------------------------------------


9. Return of Company Documents. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, molecules, cells, storage media, including software,
documents and computer printouts, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement for technical and management personnel.


10. Legal and Equitable Remedies. Because my services are personal and unique
and because I may have access to and may become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond, without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement, and I waive
the claim or defense that the Company has an adequate remedy at law. I shall
not, in any action or proceeding to enforce any of the provisions of this
Agreement, assert the claim or defense that such an adequate remedy at law
exists.


11. Notices. Any notices required or permitted hereunder shall be given to me at
the address specified below




Beth Levine
40 Dalmeny Road
Briarcliff Manor, NY 10510




or at such other address as I shall specify in writing. Such notice shall be
deemed given upon personal delivery to the appropriate address or if sent by
certified or registered mail, three days after the date of mailing.



12.  
General Provisions.



12.1 Governing Law. This Agreement is executed under seal and will be governed
by and construed according to the laws of the State of New York.


12.2 Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification or
amendment of this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing, signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement. As used in this Agreement, the
period of my employment includes any time during which I may be retained by the
Company as a consultant.


12.3 Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full forced
and effect.


12

--------------------------------------------------------------------------------


12.4 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. I may not assign any of
my rights, or delegate any of my obligations, under this Agreement.


12.5 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.


12.6 Employment. I agree and understand that nothing in this Agreement shall
confer on me any right with respect to continuation of my employment with the
Company, or shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.


12.7 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a wavier of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.


12.8 Counterparts. This Agreement may be executed in counterparts, all of which
together shall for all purposes constitute one Agreement, binding on each of the
parties hereto notwithstanding that each such party shall not have signed the
same counterpart.


12.9 Jurisdiction and Venue; Waiver of Jury Trial. In case of any dispute
hereunder, the parties will submit to the exclusive jurisdiction and venue of
any court of competent jurisdiction sitting in New York County, New York, and
will comply with all requirements necessary to give such court jurisdiction over
the parties and the controversy. EACH PARTY HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL AND TO CLAIM OR RECOVER PUNITIVE DAMAGES.


12.10 Disclosure. I shall disclose the existence and terms of this Agreement to
any employer or other person that I may work for or be engaged by after the
termination of my employment or engagement at the Company. I agree that the
Company may, after notification to me, provide a copy of this Agreement to any
business or enterprise (i) which I may directly or indirectly own, manage,
operate, finance, join, control or participate in the ownership, management,
operation, financing, or control of, or (ii) with which I may be connected with
as an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or in connection with which I may use or permit my name
to be used. I will provide the names and addresses of any of such persons or
entities as the Company may from time to time reasonably request.


This Agreement shall be effective as of the first day of my employment with the
Company, namely April 18, 2007.




I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHTS TO DISCLOSE OR USE THE COMPANY’S
CONFIDENTIAL INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.


13

--------------------------------------------------------------------------------



I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.






Signature:


/s/ Beth F. Levine                                  
Beth F. Levine
Date: April 26, 2006
 


ACCEPTED AND AGREED TO:
Keryx Biopharmaceuticals, Inc.


By: /s/ Michael S. Weiss                        
Name: Michael S. Weiss
Title: Chairman and Chief Executive Officer
 
14

--------------------------------------------------------------------------------



ATTACHMENT B


Employee Agreement And Release


Except for the consideration, compensation and benefits to which I am or may
become entitled, including my right to indemnification, directors and officers
insurance and any vested equity or equity that will vest as otherwise set forth
in the Employment Agreement dated April 18, 2007, this Employee Agreement and
Release (the "Agreement") between the undersigned and Keryx Biopharmaceuticals,
Inc. (the "Corporation"), hereby releases, acquits and forever dischargesthe
Corporation, its parents, affiliates and subsidiaries, and their officers,
directors, agents, servants, employees, attorneys, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the execution date of this Agreement, including but not limited
to: all such claims and demands directly or indirectly arising out of or in any
way connected with my employment with the Corporation or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Corporation, vacation
pay, fringe benefits, expense reimbursements, severance pay, or any other form
of compensation; claims pursuant to any federal, state or local law, statute, or
cause of action including, but not limited to, Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq. (“ADEA”), the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., and the New York Human Rights Law, N.Y. Exec. Law, Art.
15, § 290 et seq. and the New York City Human Rights Law, N.Y.C. Admin. Code §
8-101 et seq., all as amended, and all claims arising out of the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.; tort law; contract law;
wrongful discharge; discrimination; harassment; retaliation; fraud; defamation;
emotional distress; and breach of the implied covenants of good faith and fair
dealing.


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that; (a) my waiver
and release do not apply to any rights or claims that may arise after the
execution date of this Agreement; (b) I have been advised hereby that I have the
right to consult with an attorney prior to executing this Agreement; (c) I have
twenty-one (21) days to consider this Agreement (although I may choose to
voluntarily execute this Agreement earlier); (d) I have seven (7) days following
the execution of this Agreement by the parties to revoke the Agreement; and (e)
this Agreement shall not be effective until the date upon which the revocation
period had expired, which shall be the eighth day after this Agreement is
executed by me.


In giving this release, which includes claims that may be unknown to me at
present, I hereby expressly waive and relinquish all rights and benefits under
any law of any jurisdiction with respect to my release of any such presently
unknown claims I may have against the Corporation.


/s/ Beth Levine                           
Beth Levine
Dated: April 26, 2007
 
 
15

--------------------------------------------------------------------------------

